          Case 1:19-cr-00086-DLC Document 19
                                          18 Filed 05/20/20
                                                   05/19/20 Page 1 of 1




                                                              May 19, 2020
Via ECF

Hon. Denise L. Cote

                                          MEMO ENDORSED
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007- 1312


       Re:     United States v. Danielle Burducea, 19-CR-086 (DLC)
Dear Judge Cote,
        This letter is respectfully submitted to request that the deadline to submit objections to the
draft Presentence Report currently due May 20, 2020 be extended by two weeks.
        Given the current pandemic and the recent birth of Ms. Burducea’s daughter, we have been
unable to review the draft report with Ms. Burducea. Thus, the requested extension will permit us
to review the report with Ms. Burducea and file any objections on her behalf.

       Assistant United States Attorney David Abramowicz and Probation Officer Jill Jefferies
have no objection to the instant request.

       Thank you for your courtesy and consideration.


                                                              Respectfully Submitted,

                                                              _________/s/_________

                                                              James Kousouros, Esq.
c.c.

David Abramowicz                             Granted.     5.20.2020.
Assistant United States Attorney

Jill Jefferies
United States Probation Officer
